DETAILED ACTION
Election
Applicant’s election, without traverse, of Group I in the reply filed on July 19, 2021 is acknowledged. Claims 5-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder – “device,” in this case – that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: 
The “process device” of claim 1;
The “evacuating device” of claim 1;
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The process device (240) is being interpreted as a deposition distributor or an evaporant distributor in accordance with paragraph [0028] and Figure 2A.
The evacuating device (250) is not defined by the specification, prompting 112 rejections.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 1 and its dependents are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed had possession of the claimed invention.  Claim 1 recites the feature of an “evacuating device configured to perform an evacuating operation,” which is being interpreted under 112f for reasons elaborated above. However, all recitations of “evacuating unit” fail to specify the structure responsible for performing the attendant function – see [0029]. Without any disclosure of structure, materials, or acts for performing the claimed function, one cannot conclude that the inventor was in possession of the claimed invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 and its dependents are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claim 1 recites the feature of an “evacuating device configured to perform an evacuating operation,” which is being interpreted under 112f for reasons elaborated above. However, all recitations of “evacuating device” fail to specify the corresponding structure, materials, or acts for performing the entire claimed function – see [0029]. As such, the content of “evacuation device” is unknown, and the limitation is indefinite, accordingly. To advance prosecution, the examiner will provisionally accept the prior art disclosure of any device capable of executing an evacuation function as satisfying the contested limitation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Shangguan, US 2018/0159035, in view of Jung et al., US 2014/0314955, and Eom et al., US 5,810,930.
Claims 1, 3-4: Shangguan discloses a vacuum process apparatus comprising a process chamber (6) having an opening structured by steps (61) (Fig. 2). A carrier (1) having first and second carrying surfaces is disposed in the opening so as to orient an object to be treated (3) toward a process device like an “evaporation crucible” [0040]. The examiner notes that Ex parte Masham 2, USPQ2D 1647).
Although Shangguan stipulates that “steps” support the carrier, it is unclear if these fixtures enable the carrier to “seal” the upper and lower regions. Jung, in supplementation, discloses a structurally analogous system comprising upper and lower chambers, whereby a substrate (50) borne by a carrier (30) rests at the threshold (Fig. 1). As Figure 3 delineates, the protection plate (42) extends to the edges of the chamber sidewalls, enabling the carrier to properly seal the upper and lower spaces [0055]. It would have been obvious to configure Shanguan’s steps to circumscribe the entirety of the carrier to provide atmospheric separation of said spaces. 
Continuing, Shangguan is silent regarding the feature of an “evacuation device” – Eom, though, discloses an arrangement of upper (118) and lower (101) chambers in fluidic communication via an opening (116) (Fig. 3). As with Shangguan, a disc (105) is disposed over said opening to enact a seal. In order to regulate the environments of the fluidically separated upper and lower regions, Eom provides evacuation devices (102) and gas inlets (103) in both spaces (11, 18-40). Given that Shangguan, too, isolates upper and lower regions, it would have been obvious to the skilled artisan to dispose evacuation devices in each region to retain atmospheric control in both. Subsequent this modification, Shangguan’s upper chamber can function as a “load lock” and reproduce the attendant functions recited by claim 1 – it has been held that claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959)).
Claim 2: As shown by Figure 3, Eom provides a load lock door (109) (Fig. 3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/      Primary Examiner, Art Unit 1716